MEMORANDUM **
Kevin Freeman appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Freeman contends that the district court abused its discretion by declining to reduce his sentence based on the retroactive amendments to the Sentencing Guidelines that lowered penalties for crack cocaine offenses. The district court acted within its discretion in denying Freeman a reduction in his sentence. See U.S.S.G. § lB1.10(b)(2)(B) (2010) (“If the original term of imprisonment constituted a non-guideline sentence determined pursuant to 18 U.S.C. § 3553(a) and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), a further reduction generally would not be appropriate.”); Dillon v. United States, — U.S.-, 130 S.Ct. 2683, 2691-92, 177 L.Ed.2d 271 (2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.